Case 11-50953        Doc 56     Filed 02/11/19     Entered 02/11/19 16:38:54          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 11 B 50953
         Shalaan L Johnson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/21/2011.

         2) The plan was confirmed on 05/14/2012.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/24/2018, 07/16/2018.

         5) The case was Dismissed on 10/01/2018.

         6) Number of months from filing to last payment: 81.

         7) Number of months case was pending: 86.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 11-50953            Doc 56        Filed 02/11/19    Entered 02/11/19 16:38:54                Desc         Page 2
                                                        of 3



 Receipts:

           Total paid by or on behalf of the debtor                 $49,520.00
           Less amount refunded to debtor                              $690.86

 NET RECEIPTS:                                                                                        $48,829.14


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $3,122.50
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                            $1,995.73
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $5,118.23

 Attorney fees paid and disclosed by debtor:                          $0.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim       Principal       Int.
 Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
 Associated St James Radiologists      Unsecured         283.00           NA              NA            0.00        0.00
 Candica LLC                           Unsecured      3,663.00       3,663.95        3,663.95      2,830.34         0.00
 Capital One Bank                      Unsecured      6,630.00       6,630.80        6,630.80      5,122.17         0.00
 City Of Chicago Dept Of Revenue       Unsecured         373.20        477.20          477.20        368.63         0.00
 Comcast                               Unsecured         419.65           NA              NA            0.00        0.00
 Edfinancial Services                  Unsecured      2,162.00            NA              NA            0.00        0.00
 Global Network                        Unsecured      2,968.74            NA              NA            0.00        0.00
 Hickory Cardiology Associates,        Unsecured         200.00           NA              NA            0.00        0.00
 Homewood School District 153          Unsecured         120.00           NA              NA            0.00        0.00
 Illinois Bell Telephone Company       Unsecured            NA         132.61          132.61          98.29        0.00
 Illinois Dept Of Human Services       Unsecured      3,091.00       3,058.00        3,058.00      2,362.25         0.00
 Illinois Dept of Revenue 0414         Priority             NA         241.00          241.00        241.00         0.00
 Mages & Price                         Unsecured          69.00           NA              NA            0.00        0.00
 Mercy Hospital                        Unsecured         162.00           NA              NA            0.00        0.00
 Nicor Gas                             Unsecured         320.16        405.52          405.52        313.26         0.00
 Pathology Consultants Inc             Unsecured          75.00           NA              NA            0.00        0.00
 PNC Bank NA                           Secured       10,981.76     10,981.76        10,981.76     10,845.28         0.00
 PNC Bank NA                           Secured      198,104.76    185,189.65       185,189.65           0.00        0.00
 PNC Bank NA                           Unsecured            NA         200.00          200.00           0.00        0.00
 Portfolio Recovery Associates         Unsecured      3,986.94       3,946.94        3,946.94      3,048.94         0.00
 Portfolio Recovery Associates         Unsecured      3,986.94            NA              NA            0.00        0.00
 Regional Acceptance Corp              Secured       17,387.00     17,214.09        17,214.09     17,214.09    1,266.66
 Sallie Mae                            Unsecured     11,160.00     11,483.08        11,483.08           0.00        0.00
 Sallie Mae                            Unsecured      4,457.00            NA              NA            0.00        0.00
 Toyota Motor Credit Corporation       Unsecured      1,989.17            NA              NA            0.00        0.00
 United Student Aid Funds Inc (USAF)   Unsecured            NA         742.65          742.65           0.00        0.00
 University Of Phoenix                 Unsecured      2,058.00            NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 11-50953        Doc 56      Filed 02/11/19     Entered 02/11/19 16:38:54             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $185,189.65              $0.00               $0.00
       Mortgage Arrearage                                $10,981.76         $10,845.28               $0.00
       Debt Secured by Vehicle                                $0.00              $0.00               $0.00
       All Other Secured                                 $17,214.09         $17,214.09           $1,266.66
 TOTAL SECURED:                                         $213,385.50         $28,059.37           $1,266.66

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $241.00            $241.00              $0.00
 TOTAL PRIORITY:                                            $241.00            $241.00              $0.00

 GENERAL UNSECURED PAYMENTS:                             $30,740.75         $14,143.88              $0.00


 Disbursements:

         Expenses of Administration                             $5,118.23
         Disbursements to Creditors                            $43,710.91

 TOTAL DISBURSEMENTS :                                                                     $48,829.14


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
